DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/20/2021.  Since the initial filing, claims 2-3, 7-8, 31-35 and 40-42 have been withdrawn and no claims have been amended, added or cancelled.  Thus, claims 1, 4-6, 9-30, 36-39 and 43 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted over the telephone by Attorney of Record Michael Beck on 7/16/2021.
The application has been amended as follows:
Amend the specification as follows:
Page 15, final paragraph lines 8 and 10: change “hinge beam 76” to “hinge beam 75”
Page 16 line 3: change “hinge beam 76” to “hinge beam 75” and change “mounts 75” to “mounts 76”
Replace claim 1 with the following:
A compression device comprising: 
a disposable flexible elongated wrap sized to encircle a limb of a patient, said wrap including a first end and an opposite second end; 
a controller including; 
an electric motor driving a rotating pulley; 
a pull strap attached to the pulley to be wound on the pulley as the pulley is rotated by the motor in a forward direction and to be unwound from the pulley as the pulley is rotated in a reverse direction, said pull strap configured to be removably engaged to said second end of said wrap; and 

a mounting arrangement between said first end of said wrap and said controller for removably mounting said controller on said first end of said wrap, wherein said mounting arrangement includes a keyed hinge arrangement between said first end of said wrap and said controller, whereby the wrap is configured to encircle the patient's limb to apply compression through the wrap when the controller is mounted to said first end and said pull strap is engaged to said second end of said wrap.
Cancel claim 2.
Cancel claim 3.
Cancel claim 7.
Cancel claim 8.
Cancel claim 9.
Replace claim 10 with the following:
The compression device of claim 1, wherein said keyed hinge arrangement includes: 
a rectangular bar mounted to the controller, the bar having a first dimension greater than a second dimension; and 
a pair of keyed bases mounted to said first end of said wrap, each of said keyed bases defining a slot that is sized to receive only the second dimension of the rectangular bar, and a channel in communication with said slot sized to receive the first dimension of the rectangular bar, whereby the controller is mounted to the wrap by inserting the rectangular bar into the slot and rotating the controller with the rectangular bar in the channel to prevent removal of the bar from the keyed bases.
Replace claim 11 with the following:
The compression device of claim 1, wherein the controller includes: 
a base plate, with the motor and processor mounted thereon; and 
a cover mounted on the base plate, 
wherein the base plate has a curved surface configured to face the patient's limb when the compression device is mounted thereon, the curved surface having a curvature sized and configured so that the curved surface does not apply a force against a portion of the patient's limb beneath said curved surface.
Cancel claim 18.
Replace claim 22 with the following:
The compression device of claim 1, wherein the processor is configured to control the motor to produce a predetermined pre-tension force in the wrap.
Replace claim 23 with the following:
The compression device of claim 22, wherein the processor is configured to control the motor to produce the predetermined pre-tension force of 1.0 lbf in the wrap.
Replace claim 24 with the following:
The compression device according to claim 22, wherein the processor is configured to control the motor according to a DVT prophylaxis compression protocol in which: 
a) the pull strap is wound onto the pulley with the motor rotating at substantially its maximum speed until a tension force in the wrap is increased by 5.5 to 6.5 lbf in one second or less, then 
b) the pull strap is held for about 0.5 seconds, then 
c) the pull strap is unwound with the motor operating at about one-quarter of its maximum speed until the tension force equals the predetermined pre-tension force; and then 
d) the pull strap remains at the predetermined pre-tension force for a pre-determined dwell period, and 

Cancel claim 28.
Cancel claim 29.
Cancel claim 30.
Cancel claim 31.
Cancel claim 32.
Cancel claim 33.
Cancel claim 34.
Cancel claim 35.
Cancel claim 40.
Cancel claim 41.
Cancel claim 42.
Replace claim 43 with the following:
A compression device comprising: 
a disposable flexible elongated wrap sized to encircle a limb of a patient, said wrap including a first end and an opposite second end; 
a controller including; 
a motor driving a driven member; 
a pull strap attached to the driven member to be pulled in a first direction by the motor and to move in an opposite second direction, said pull strap configured to be removably engaged to said second end of said wrap; and 
a processor configured and operable for controlling the operation of the motor to pull said pull strap in the first direction to generate a pre-determined compression force on the limb of the patient encircled by the wrap and to move the pull strap in the second 
a mounting arrangement between said first end of said wrap and said controller for removably mounting said controller on said first end of said wrap, wherein said mounting arrangement includes a keyed hinge arrangement between said first end of said wrap and said controller, whereby the wrap is configured to encircle the patient's limb to apply compression through the wrap when the controller is mounted to said first end and said pull strap is engaged to said second end of said wrap.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
Closest prior art of record is Davis (WO 2015/089383) which discloses a compression device (compression therapy device 10) comprising: a disposable flexible elongated wrap sized to encircle a limb of a patient (strap 12, paragraph 30, Fig 1, in some embodiments strap 12 is disposable, paragraph 43), said wrap including a first end (first end 48) and an opposite second end (second end 49, paragraph 43); a controller including; an electric motor (motor 62, paragraph 45) driving a rotating pulley (roller 60, while not explicitly stated to rotate, calling it a “roller” implies some degree of rotation); a pull strap attached to the pulley to be wound on the pulley as the pulley is rotated by the motor in a forward direction and to be unwound from the pulley as the pulley is rotated in a reverse direction (while not explicitly stated, attaching a strap to a roller and using a motor to drive the roller implies the roller undergoes rotational motion which would wind the strap around the roller when moved in one direction and unwind it when moved in reverse), a processor (processing device 32, paragraph 38, functionality of controller device embedded in device 10, paragraph 34) configured and operable for controlling the operation of the motor to rotate the pulley in said forward direction to wind said pull strap on the 
Davis does not discuss how the controller is mounted to the first end of the wrap and therefore does not disclose the keyed hinge arrangement between the controller and the first end of the wrap nor does Quintana fill this deficiency.  Known attachments between compression devices and control modules include pockets as seen in Wyatt (US 2017/0252252) paragraph 142 and Fig 37, hook and loop as seen in Freidenrich (US 2020/0253814) paragraph 51 and Fig 6, magnets, snaps or slots as seen in Johnson (US 2017/0312161) or knobs and latches as seen in Bennett (US 2020/0261303) paragraph 52 and Fig 6-8.  None of these mounting arrangement can read on the limitation of a keyed hinge arrangement as described in the amended claim independent claims 1 and 43.
Therefore independent claim 1 and its dependents 4-6, 10-17, 19-27, 36-39 as well as independent claim 43 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785